Name: Commission Regulation (EEC) No 1383/82 of 3 June 1982 opening a fourth invitation to tender for the mobilization of durum wheat to the League of Red Cross Societies as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6. 82No L 155/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1383/82 of 3 June 1982 opening a fourth invitation to tender for the mobilization of durum wheat to the League of Red Cross Societies as food aid tender for the mobilization of durum wheat to the League of Red Cross Societies as food aid (6) was not allocated ; whereas a new invitation to tender should therefore be opened ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 28 May 1980 and on 19 May 1981 , the Council of the European Communities expressed its intention to grant, under a Commission measure, 540 tonnes of durum wheat to the League of Red Cross Societies under its food-aid programmes for 1980 and 1981 ; Whereas the invitation to tender opened in the Community under Commission Regulation (EEC) No 545/82 of 8 March 1982 opening a third invitation to HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 382, 31 . 12. 1981 , p . 37 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (6) OJ No L 66, 10 . 3 . 1982, p . 10 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. O °J No L 192&gt; 26 - 7- 19g0, P - H ­ ft OJ No L 263 , 19 . 9 . 1973 , p . 1 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27 . 5. 6 . 82 Official Journal of the European Communities No L 155/ 13 ANNEX la 1 . Programme : 1981 2. Recipient : the League of Red Cross Societies 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : durum wheat 5. Total quantity : 200 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : ONIC : Office national interprofessionnel des cerÃ ©ales, 21 , Avenue Bosquet, F-Paris 7Ã ¨me (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 3525/81 (OJ No L 355, 10 . 12 . 1981 , p. 34). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 10 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 1 5 cm followed by (letters at least 5 cm high) : 'DURUM WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN ETHIOPIA / ASSAB' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Assab 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 15 June 1982 16. Shipment period : 1 to 31 July 1982 17. Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 155/ 14 Official Journal of the European Communities 5. 6 . 82 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  200 CoopÃ ©rative agricole des producteurs de cÃ ©rÃ ©ales 13150 Saint-Ã tienne-du-GrÃ ¨s Saint-Ã tienne ­ du-GrÃ ¨s Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 5. 6 . 82 Official Journal of the European Communities No L 155/ 15 ANNEX Ila 1 . Programme : 1980 2. Recipient : the League of Red Cross Societies 3 . Place or country of destination : Mauritania 4. Product to be mobilized : durum wheat 5 . Total quantity : 200 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : ONIC : Official national interprofessionnel des cereales, 21 , Avenue Bosquet, F-Paris 7Ã ¨me (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14 . 7 . 1977, p. 15), as last amended by Regulation (EEC) No 3525/81 (OJ No L 355, 10 . 12. 1981 , p. 34). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 1 0 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (letters at least 5 cm high) : 'BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Nouakchott 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 15 June 1982 16 . Shipment period : 1 to 31 July 1982 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 155/ 16 Official Journal of the European Communities 5. 6 . 82 BILAG IIb  Ã NHÃ NG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃ ²  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã¡ ¿ ¡ Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der 200 CoopÃ ©rative agricole des producteurs de cÃ ©rÃ ©ales Gemeinschaft 13150 Saint-Ã tienne-du-GrÃ ¨s Saint-Ã tienne Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  du-GrÃ ¨s Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port -.. Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 5. 6 . 82 Official Journal of the European Communities No L 155/ 17 ANNEX Ilia 1 . Programme : 1980 2. Recipient : the League of Red Cross Societies 3 . Place or country of destination : Tunisia 4. Product to be mobilized : durum wheat 5. Total quantity : 140 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : ONIC : Office national interprofessionnel des cereales, 21 , Avenue Bosquet, F-Paris 7Ã ¨me (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 3525/81 (OJ No L 355, 10 . 12. 1981 , p. 34). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 10. Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (letters at least 5 cm high) : 'BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / TUNIS' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Tunis 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 15 June 1982 16. Shipment period : 1 to 31 July 1982 17. Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 155/ 18 Official Journal of the European Communities 5. 6 . 82 BILAG Illb  ANHANG Illb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  1116  ANNEX Illb  ANNEXE Illb  ALLEGATO Illb  BIJLAGE Illb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der 140 CoopÃ ©rative agricole des producteurs de cÃ ©rÃ ©ales Gemeinschaft 13150 Saint-Ã tienne-du-GrÃ ¨s Saint-Ã tienne ­ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  du-GrÃ ¨s Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap